DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status: Claims 1-16 are pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 1, 2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1, 15, and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claim 1, the limitation “a processor configured to … control the communication circuit to transmit information including position information of the electronic apparatus to an external device”, is indefinite, because the claim doesn’t recite any structure that collects “position information of the electronic apparatus”. It is unclear how position information of the electronic apparatus is obtained to be part of transmitted information. 
Indefiniteness of claim 1 renders dependent claims indefinite. 
Re Claim 2, the limitation “the processor is configured to obtain the medical information of the user based on a signal output from the sensor” is indefinite, because “a sensor” in claim 1 is “configured to sense movement of the electronic apparatus”. It is unclear whether the medical information is derived from movement signal from the sensor, or whether there is a separate sensor that measures a medical information directly. Based on the specification, in fig. 2 and para. [76], it seems like there are separate sensors for measuring a medical information and for sensing movement. 
Re Claim 10, the limitation “the processor is configured to obtain an altitude of the electronic apparatus based on a signal output from the sensor” is indefinite, because “a sensor” in claim 1 is “configured to sense movement of the electronic apparatus”. It is unclear whether the same sensor is used to measure both the altitude and movement of the electronic apparatus or separate sensors. Para. [62] of the instant specification seems to disclose a separate altitude sensor.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-9, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Volpe et al. (US 2008/0312709), hereinafter “Volpe”, in view of Pai et al. (US 2016/0035206), hereinafter “Pai”.
Re Claims 1 and 4, Volpe discloses an electronic apparatus comprising: 
a sensor configured to sense movement of the electronic apparatus (para. [0029], [0030] discloses motion sensor, accelerometer); 
a communication circuit (para. [0031], fig. 2 discloses a cable or wireless communication link); 
an input device (para. [0069], [0070], [0072] discloses a patient response button); 
an output device (claim 4, claim 5, para. [0055] discloses display; [0050] discloses audio output device); and 
a processor configured to: 
obtain medical information of a user (para. [0002] disclose ECG sensing electrodes); 
detect an abnormal state of the user based on the medical information (para. [0002] disclose ECG sensing electrodes detect life-threatening arrhythmia; fig. 5, para. [0069] discloses that an 
based on detecting the abnormal state of the user: obtain movement information from the sensor indicative of aspects of movement of the electronic apparatus (fig. 5, para. [0072], [0073] discloses obtaining movement information from accelerometer 16, and discloses that if patient motion is detected prior to the detection of a treatable arrhythmia, the timing of treatment delivery can be modified based on the accelerometer 16, 17 inputs when the arrhythmia is detected); 
based on the movement information indicating movement of the electronic apparatus within a predetermined period of time, control the output device to output to the user one or more messages for guiding the user through one or more specific operations (fig. 5, para. [0072], If motion continues after the arrhythmia detection, the confidence of a valid detection can be decreased because lethal arrhythmias usually result in a lack of consciousness. In this case, the delivery of treatment can be delayed to allow time for audio voice messages to prompt the patient to respond by pressing the response button. The response button provides a responsiveness test input to the algorithm). 
	Volpe discloses a step of checking the movement information indicating no movement of the electronic apparatus within the predetermined period of time (fig. 5, step “Is patient activity still indicated by patient motion?” and flow chart of “No”). 
	Volpe is silent regarding based on the movement information indicating no movement of the electronic apparatus within the predetermined period of time, control the communication circuit to transmit information including position information of the electronic apparatus to an external device.  
	However, Pai discloses motion monitoring method and device (abstract) and teaches that based on the movement information indicating no movement of the electronic apparatus within the predetermined period of time, control the communication circuit to transmit information including 22 of the monitoring unit 20 sends a control signal to the alert unit 30 and the display unit 40. When the user does not turn off the alert signal which was sent from the alert unit 30 and has been operating for a period of time (preferably 2 minutes), it indicates that the user is in a state of unconsciousness, and in consequence the alert signal sent continuously from the alert unit 30 catches a bystander's attention. Furthermore, a control signal sent from the microcontroller 22 of the monitoring unit 20 drives the wireless communication unit 50 to send a distress signal and a position signal either to nonspecific persons (such as shopkeepers, pedestrians, medical professionals, and police officers) in the vicinity of the user's home or to specific persons (e.g. family members or friends) and the aforesaid nonspecific persons simultaneously, so as to lend a helping hand to the user as soon as possible.). Pai discloses that the transmitted information further includes a message indicating an emergency of the user (para. [0019] discloses sending a distress signal and data pertaining to the user’s medical records)
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Volpe, by configuring the processor to control the communication circuit to transmit information including position information of the electronic apparatus to an external device, wherein the transmitted information further includes a message indicating an emergency of the user, based on the movement information indicating no movement of the electronic apparatus within the predetermined period of time, as taught by Pai, for the purpose of lending a helping hand to the user as soon as possible in response to medical emergency (para. [0019]).  
Re Claim 15 and 16, Claims 15 and 16 are rejected under substantially the same basis as claim 1. 
Re Claim 2, Volpe discloses that the processor is configured to obtain the medical information of the user based on a signal output from the sensor (para. [0002], [0028] discloses cardiac monitoring using ECG data from sensor electrodes 10).  
Re Claim 5, Volpe as modified by Pai discloses the claimed invention substantially as set forth in claims 1 and 4. 
Volpe discloses a wireless communication link to a monitoring device that contains a second accelerometer 31 (para. [0031]), which reads on “the communication circuit includes a short distance communication circuit” but is silent regarding the transmitted information is transmitted through the short distance communication circuit. 
However, Pai further discloses a wireless communication unit 50 to send a distress signal and a position signal either to nonspecific persons (such as shopkeepers, pedestrians, medical professionals, and police officers) in the vicinity of the user's home so as to lend a helping hand to the user as soon as possible (para. [0019]). Pai discloses that the wireless communication unit 50 is Wi-Fi, Bluetooth, or GSM (para. [0016]). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Volpe as modified by Pai, by adding and configuring a short distance communication circuit, wherein the transmitted information is transmitted through the short distance communication circuit, as taught by Pai, for the purpose of sending a distress signal and a position signal to persons in the vicinity of the user’s home so as to lend a helping hand to the user as soon as possible (para. [0019]). 
	Re Claim 6, Volpe as modified by Pai discloses the claimed invention substantially as set forth in claims 1 and 4. 
 	Volpe is silent regarding the processor configured to determine a position to which the transmitted information is to be transmitted, based on the position information, and controls the communication circuit to transmit the message to the position.  
22 of the monitoring unit 20 drives the wireless communication unit 50 to send a distress signal and a position signal either to nonspecific persons (such as shopkeepers, pedestrians, medical professionals, and police officers) in the vicinity of the user's home so as to lend a helping hand to the user as soon as possible).
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Volpe as modified by Pai, by configuring the processor to determine a position to which the transmitted information is to be transmitted, based on the position information, and control the communication circuit to transmit the message to the position, as taught by Paul, for the purpose of lend a helping hand to the user as soon as possible (para. [0019]). 
Re Claim 7, Volpe as modified by Pai discloses the claimed invention substantially as set forth in claim 1. 
Volpe further discloses that the output device includes a display (claim 4, claim 5, para. [0055] discloses display), but is silent regarding the processor configured to control the display to display the one or more messages.  
However, Pai further discloses a display unit 40 and the processor configured to control the display to display the one or more messages (para. [0018] discloses that the microcontroller 22 of the monitoring unit 20 sends a control signal to the alert unit 30 and the display unit 40, whichever the state the user is in, thereby not only driving the alert unit 30 to send an alert signal (for example, in the form of vibration, buzzing, or flashing light) to remind the user, but also driving the display unit 40 to display the user data).

Re Claim 8, Volpe discloses the output device includes a speaker (para. [0050] discloses audio output device) and the processor is configured to control the speaker to output the one or more messages (para. [0072] discloses that the delivery of treatment can be delayed to allow time for audio voice messages to prompt the patient to respond by pressing the response button).  
Re Claim 9, Volpe discloses that the medical information includes at least one of a heart rate, a pulse rate, body temperature, or blood pressure (abstract, para. [0069], [0071] discloses heart rate data).

Claims 3, 12, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Volpe et al. (US 2008/0312709), hereinafter “Volpe”, as modified by Pai et al. (US 2016/0035206), hereinafter “Pai”, and further in view of Vincent (US 2015/0288797). 
Re Claim 3, Volpe as modified by Pai discloses the claimed invention substantially as set forth in claim 1. 
Volpe and Pai are silent regarding the processor configured to control the communication circuit to obtain the medical information from the external device.
However, Vincent discloses a computerized system and method for intuitively detecting a user’s need for emergency help (abstract) and teaches that the processor is configured to control the communication circuit to obtain the medical information from the external device (para. [0069], fig. 1 discloses that electronic computing device 110 communicating via a network 120 (e.g. the Internet) without the monitoring computer system 130, i.e. server, database of user’s records comprising medical processor 212 is coupled to a network interface that allows the processor to be coupled to another computer or telecommunications network (e.g., the Internet). More particularly, the network interface generally allows processor 212 to receive information from and to output information to the network in the course of performing various method steps described in the embodiments herein). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Volpe as modified by Pai, by configuring the processor to control the communication circuit to obtain the medical information from the external device, as taught by Vincent, for the purpose of accessing health history, baseline vital signs, and other relevant health data for diagnostics (para. [0113], [0154]-[0189] discloses type of information stored in the database, para. [0139], [0141] discloses the type of medical information used for diagnosis). 
	Re Claims 12 and 13, Volpe as modified by Pai discloses the claimed invention substantially as set forth in claim 1. 
Volpe and Pai are silent regarding the one or more messages including a message for guiding the user to speak, wherein the processor is configured to control the output device to output a second of the one or more messages upon receiving a response to a first of the one or more messages.
	However, Vincent discloses a computerized system and method for intuitively detecting a user’s need for emergency help (abstract). Vincent discloses electronic computing device 110 with a processor (para. [0081], [0085], fig. 1) and teaches providing a diagnosis and suggestion of treatment to discuss with a doctor in order for user to get timely medical treatment in response to the vital signs and labs values deviate considerably from the user’s baseline, or whenever the system finds that the user is at that following the same path and tactic a real doctor would use, the user will receive a prompt for an interrogation/survey (i.e., this user might be invited to answer a series of key questions about current activities, health state, lifestyle, and how they have been feeling lately. If these results are repetitive, the app will conclude that something may be wrong, and will seek further information to streamline and fine tune the right diagnosis and treatment (using evidence-based practice) and advise/suggest accordingly that patient talk to their doctors about findings. Each successive prompt will be a step closer to a diagnosis). 
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Volpe as modified by Pai, by configuring the one or more messages to include a message for guiding the user to respond or answer, wherein the processor is configured to control the output device to output a second of the one or more messages upon receiving a response to a first of the one or more messages, as taught by Vincent, for the purpose of providing a diagnosis and suggestion of treatment to discuss with a doctor in order for user to get timely medical treatment in response to the detected abnormal state of the user (para. [0141], [0142]). 
	Vincent does not explicitly disclose that the user’s responses to the one or more messages are done via voice. 
	However, Vincent further teaches that the system incorporates multi-language voice-to-voice, voice-to-text, text- to-text, text-to-voice translation and voice recognition features so that users can speak in their desired language as well as type in the word or phrase they want translated and then transmits in real time and receives in real time either an audio response or a text or both a text and audio response. 
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Volpe as modified by Pai and Vincent, by taking the user’s response and answer by voice, thereby providing a message for guiding the user to speak, as taught by Vincent, since it would have been obvious to try any one of voice-to-voice, voice-to-text, text- to-text, text-to-voice communications in order to communicate with the system in the user’s device to yield a predictable result. 
Re Claim 14, Volpe as modified by Pai discloses the claimed invention substantially as set forth in claim 1. 
	Volpe and Pai are silent regarding a microphone, wherein the processor is configured to determine whether the user is in an emergency based on voice input through the microphone.
	However, Vincent further discloses a computerized system and method for intuitively detecting a user’s need for emergency help (abstract). Vincent discloses electronic computing device 110 with a processor (para. [0081], [0085], fig. 1) and teaches a microphone, wherein the processor is configured to determine whether the user is in an emergency based on voice input through the microphone (para. [0095] discloses system acting as a voice-activated secret agent by allowing users to program their own voice recognized one-word request or a combination of words, letters and/or numbers or a full sentence to activate the monitoring, pre-emergency or emergency mode. If users find themselves in a situation where they are able to only say one word, they may program the system to recognize the meaning of them stating “HELP NOW,” or its equivalents, as indicating a specific urgency). 
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Volpe as modified by Pai, by adding a microphone and configuring the processor to determine whether the user is in an emergency based on voice input through the microphone, as taught by Vincent, for the purpose of activating monitoring, pre-emergency or emergency mode, especially for the case where users find themselves in a situation where they are able to only say one word (para. [0095]). 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Volpe et al. (US 2008/0312709), hereinafter “Volpe”, as modified by Pai et al. (US 2016/0035206), hereinafter “Pai”, and further in view of Felt et al. (US 2013/0057696), hereinafter “Felt”. 
Re Claim 10, Volpe as modified by Pai discloses the claimed invention substantially as set forth in claim 1. 
Volpe and Pai are silent regarding the processor configured to obtain an altitude of the electronic apparatus based on a signal output from the sensor and the abnormal state of the user is based on a variation per unit time of the altitude being greater than a predetermined variation value.  
	However, Felt discloses a mobile user device (abstract) and teaches a surveillance facility 102 configured to acquire surveillance data which refers to data representative of the status of a user device, including one or more physical properties of a user device (para. [0025]). Felt discloses that the physical properties of a user device include, without limitation, acceleration, speed, direction (e.g., directional heading), velocity, altitude/elevation, orientation (e.g., right-side up, up-side down, upright, sideways, etc.), temperature, and/or geographic location (e.g., GPS coordinates) of the device (para. [0025]), which reads on “the processor is configured to obtain an altitude of the electronic apparatus based on a signal output from the sensor”. Felt further discloses that the abnormal state of the user is based on a variation per unit time of the altitude being greater than a predetermined variation value (para. [0028], [0029] discloses that the detection facility 104 may be configured to detect a predefined trigger event where a predefined trigger event may include a predefined change in a physical property of a user device (e.g., a change in acceleration, speed, geographic location, and/or other physical property of a user device that satisfies a predetermined threshold or criterion), and a physical fall of or impact to a user device). 
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Volpe as modified by Pai, by configuring the processor to obtain an altitude of the electronic apparatus based on a signal output from the sensor and determining that the abnormal state of the user . 
 Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Volpe et al. (US 2008/0312709), hereinafter “Volpe”, as modified by Pai et al. (US 2016/0035206), hereinafter “Pai”, and further in view of Lau et al. (US 7,905,832), hereinafter “Lau”. 
Re Claim 11, Volpe as modified by Pai discloses the claimed invention substantially as set forth in claim 1. 
Volpe and Pai are silent regarding the one or more messages include a message for guiding the user to move the electronic apparatus.  
	However, Lau discloses a method and system for personalized medical monitoring (abstract) and teaches a processor configured to output a message for guiding the user to move the electronic apparatus in response to detecting vital signs exceeding a certain threshold (fig. 4, col. 6, line 33 – col. 7, line 30 discloses that notification can provide instructions or guidance for the user. For example, the instructions or guidance can direct the person to a hospital or pharmacy and optionally also provide navigation directions). 
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Volpe as modified by Pai, by including, in the one or more messages, a message for guiding the user to move the electronic apparatus, as taught by Lau, for the purpose of giving instructions or guidance to seek medical help with navigation directions in a situation where an abnormal medical condition is detected yet is not critical (fig. 5F, fig. 5G, col. 8). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684.  The examiner can normally be reached on Monday to Friday from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/V.V.H./
Vynn Huh, March 21, 2021Examiner, Art Unit 3792                                                                                                                                                                                                        
/NIKETA I PATEL/Supervisory Patent Examiner, Art Unit 3792